DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of Invention I of a circular stapler (claims 1-6 and 14-20) in the reply filed on 29 December 2020 is acknowledged.
Applicant’s election without traverse of Species A (figs. 1-19 and 29-47) of a in the reply filed on 29 December 2020 is acknowledged.
Claims 7-13 were withdrawn by the Applicant as a result of these elections.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 7-13 directed to Invention II non-elected without traverse.  
Accordingly, claims 7-13 have been cancelled.

Allowable Subject Matter
Claims 1, 3-5 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the claimed combination including the following features:
a staple driver comprising a driver alignment surface… wherein the anvil alignment surface is configured to mate with the driver alignment surface, to rotationally align the staple forming surface with the staple holder, when the anvil base surface is in the closed position.
Of the prior art, Main et al. (US Patent 5,350,104) is deemed to be among the most relevant references and generally indicative of the understood field of art.  The staple driver (62) of Main is not what holds the alignment surface (156) which is instead located on the casing (61).  The staple driver has exterior alignment surfaces that engage with the housing of the casing (61), but, as is typical of the prior art, the driver (62) does not have an alignment surface that mates with the anvil alignment surface (154) as claimed.  It is upon this feature that the claimed combination is deemed to be allowable.  The combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Main et al., cited above, is deemed to be exemplary of the most pertinent references.  Additional references cited are related to the field of art of circular staplers with particular attention paid to the means for attaching the anvil to the drive rod.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731